Title: Thomas Boylston Adams to Joseph Dennie Jr., 16 March 1799
From: Adams, Thomas Boylston
To: Dennie, Joseph Jr.


          
            Dear Sir.
            Quincy 16th. March 1799.
          
          Since I invited you to a correspondence, and you have not declined it, I should think repentance in the very threshold of the undertaking an unfair desertion from a cause in which I embarked as a volunteer. The offer to contribute by some occasional communications to the supply of the farmers Museum was rather an evidence of my zeal for its success, than of any ability to afford the nourishment requisite for its vigorous support. Distance is one, and the principal obstacle to a frequent communication; avocations of business and the want of materials at hand are others—yet I do not despair of sending you from time to time, something original or borrowed from some European periodical works, worthy a corner in your journal. As to politics, I will none of it. It is, next to “wishing” the worst of all employments. My situation has compelled me to mingle with & hear more in this line than in any other. I am not therefore enamoured of it. My prospects lead me to a settlement in Philadelphia, as a limb of the Law, and unless the pestilence should overtake me or compel my flight, I shall endeavor at a permanent establishment in the State of Pennsylvania. I venerate the spot of my nativity, but having once been transplanted it would not be easy for me to take root afresh in the same soil.
          I have noticed your occasional addresses to the public, extorted by the indifference or apathy of our Countrymen to works of genius and publications for the promotion of literature & Science. The reproach is just in my opinion, but it is not destitute of a palliative, namely our infancy our very childhood in literary acquirements. We do not want for taste in this Country, but we want scientific curiosity. For this we must wait until time & the regular progress of society among us, bring with them a just respect & encouragement for literature. I perceive in the Massachusetts Mercury of the 15th: (yesterday) which has come to hand this moment, a sort of attack upon the Editor of the farmers weekly Museum, for “his remarks on the

literature of our Country” &ca: The writer undertakes to say that “Every American who peruses such sentiments as these, (unless he be a Jacobin) will resent the insult offered to himself as a member of the community thus wantonly stigmatized.” &ca:
          I do not think myself to be “a Jacobin,” and yet I have not felt insulted by the Editors remarks & complaints on the score of our literary character as a nation. Mortified & degraded I have felt, that so much unpleasant truth could be advanced on this topic. Whether “reform is to be expected” from what A.B. calls “abuse,” I know not, but I have often observed a soreness in this spot, especially among our Clergy, who have pretentions more than any other class of our fellow citizens, to the cultivation of literature. They feel themselves, a greater share of the reproach on this account, and their means of encouragement towards public undertakings on scientific ground are usually less than those of their bretheren in other professions.
          I was, not long since present, in Boston, at the table of a great officer in the State Government, where allusion was accidentally made in conversation, to the review which lately issued from “the shop of Messers: Colon & Spondee.” A young Lawyer compared something to the “abridgments of Geography, newly abridged,” advertized in the review. A Judge, (all the Supreme Court bench being present) remarked thereupon; “That paper, (the Museum,) was once taken in my family, but the Editor has grown so intolerably abusive and saucy of late, that I would not have it any longer in my house.” A Country Parson who sat next me at table seemed disposed to join in this opinion & to enlarge upon it. I listened to what he said and then asked him, if he thought there was no foundation for the complaints & strictures of that Editor. “Perhaps there is,[”] replied he, & then proceeded with some remarks bearing much resemblance to those of A.B. in the Mercury. “We have all of us, continued he, to work & labor for a living in this Country. The Lawyer must attend the Courts; a physician his patients, a Minister must write Sermons, and the Merchant must Ship off & receive cargo’s.— All these necessary occupations interfere with an attention to and patronage of learning & learned men—our Country is not yet ripe for them.” All very just, said I, but it is this truth, that is complained of and which will starve the man of letters, or at least keep him lean all the days of his life. The conversation stopped here, and I have only detailed it to you, because you were implicated in it.
          I am directed to ask you for your account against the President of

the U.S. for the Museum, during the period it has hitherto been supplied. Two setts have constantly been sent, and it is wished they may be continued. It is not known precisely at what period they were first received; your account accompanied with directions to whom it may be paid in Boston, will receive due honor. As I shall not be many days longer in this part of the Country, you had better enclose the Account to “Mrs: Abigail Adams, Quincy, near Boston.”
          With many good wishes for your welfare & prosperity I am / Dear Sir / Your very obedt: Servant
          
            Thomas B Adams.
          
        